Citation Nr: 0329526	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  02-13 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical &Regional Office 
Center in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an increased evaluation for postoperative 
patellofemoral syndrome of the right knee; in excess of 10 
percent prior to June 15, 2001, and in excess of 20 percent 
on and after June 15, 2001.


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from July 1993 to July 1997.  His awards and 
decorations include the Combat Action Ribbon for combat duty 
in Somalia.  

The current appeal arose from a May 2001 rating decision of 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Fort Harrison, Montana.  The M&ROC, 
in pertinent part, granted entitlement to a temporary total 
convalescence evaluation for disability of the right knee 
effective from February 12, 2001, through March 31, 2001.  
The M&ROC restored the previous 10 percent evaluation for the  
right knee disability effective April 1, 2001.

In April 2002 the M&ROC, in pertinent part, granted 
entitlement to service connection for PTSD with assignment of 
a 30 percent evaluation effective July 27, 2001.

In June 2003 the M&ROC granted entitlement to an increased 
evaluation of 20 percent for disability of the right knee 
effective from June 15, 2001.

The issues of entitlement to an evaluation in excess of 20 
percent for disability of the right knee on and after June 
15, 2001, an initial evaluation in excess of 30 percent for 
PTSD, and the related issue of entitlement to a separate 
compensable evaluation for arthroscopic scars of the right 
knee are addressed in the remand portion of this decision.  



FINDINGS OF FACT

1.  On February 27, 2001 the veteran filed a reopened claim 
of entitlement to an increased evaluation for patellofemoral 
syndrome of the right knee.

2.  In a May 2001 rating decision the M&ROC granted a 
temporary total (100 percent) convalescence rating for 
patellofemoral syndrome of the right knee retroactively from 
February 12, 2001 through March 31, 2001, with reduction to 
the preconvalescence 10 percent schedular evaluation 
effective April 1, 2001.

3.  Prior to June 15, 2001, the competent medical evidence 
demonstrates that postoperative patellofemoral syndrome of 
the right knee is manifested by symptomatology equating to 
dislocated semilunar cartilage with frequent episodes of 
"locking" pain, and effusion into the joint with slight 
limitation of motion; confirmation of arthritis of the right 
knee is not shown by x-rays and right knee instability is not 
objectively shown.  


CONCLUSION OF LAW

The criteria for an increased evaluation of 20 percent for 
postoperative patellofemoral syndrome of the right knee prior 
to June 15, 2001, are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5258 
5260, 5261 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A September 1997 VA x-ray of the right knee was unremarkable.  
No bony or joint abnormality was identified.  



VA medical records show that in February 2001 the veteran 
underwent an arthroscopy of the right knee for probable loose 
body and possible patella femoral cartilage abnormality.  

On February 27, 2001 the veteran formally filed his current 
reopened claim of entitlement to an increased evaluation for 
his right knee disability.  Also, he claimed entitlement to a 
temporary total rating under 38 C.F.R. § 4.30 based on VA 
arthroscopic surgery of the right knee earlier that month.

In a May 2001 rating decision the M&ROC granted a temporary 
total rating for patellofemoral syndrome under 38 C.F.R. 
§ 4.30 from February 12, 2001 through March 31, 3001, with 
reduction to the preconvalescence 10 percent schedular 
evaluation effective April 1, 2001. 

An April 24, 2001 VA orthopedic examination report limited 
the lower extremities notes as history of an arthroscopic 
procedure in early July 1990 for patellar shave of the right 
knee, and a second arthroscopic procedure in February 2001, 
finding severe erosion of the patellar surface "to bone" 
and the medial femoral condyle had a trap door defect.  Shave 
procedure was done.  However, the veteran continued to have 
ongoing problems with locking-up of the right knee.

On objective examination the quadriceps muscles were well-
developed.  There was no muscle atrophy.  Measurements of the 
lower extremities showed the circumference of the left lower 
extremity at the knee was slightly smaller.  The calves were 
equal in diameter and well developed.  

Arthroscopic scars were noted from arthroscopic surgery.  
There was considerable retropatellar crepitation, especially 
with full range of motion testing.  Flexion of the right knee 
was to 140 degrees and extension was to 0 degrees.  There was 
no effusion.  The cruciate ligaments and collateral ligaments 
were tight.  

Also on the right knee there appeared to be some crepitation 
on rotational compression of the menisci.  Impression was 
post-traumatic degenerative arthritis of the right knee 
involving medial femoral condyle and patellar articular 
surface.  Also noted was a left knee disability.

The examiner indicated that the veteran would be unable to 
work in occupations requiring prolonged standing.  Sedentary 
employment was advised.  

In early June 2001 a private treatment record show the 
veteran complained of fairly pronounced right knee problems.  
He noted no relief with surgery.  He continued to experience 
right knee pain, locking and swelling which had been 
continuous over the past few months.

On objective examination he had well-healed surgical portals 
in the right knee.  A trace effusion was present.  Tenderness 
was present along the medial jointline.  Range of motion was 
fro 0 to 140 degrees.  No ligamentous instability was 
detected.  Slight crepitance with passive motion was noted in 
the anterior aspect of his knee.  


Criteria 

Disability evaluations are based upon the average impairment 
of earning capacity as determined by the VA Schedule For 
Rating Disabilities. The provisions contained in the rating 
schedule represent, as far as can practicably be determined, 
the average impairment in earning capacity in civil 
occupations resulting from disability. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes 
identify the various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including the service medical records. 
38 C.F.R. §§ 4.1, 4.2, 4.41.

When an unlisted condition is encountered, it should be rated 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2003).

Evidence of dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint will 
result in the assignment of a 20 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5258.  

The symptomatic removal of semilunar cartilage will result in 
a 10 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259 .

DC 5259 requires consideration of sections 4.40 and 4.45 
because removal of the semilunar cartilage may result in 
complications producing loss of motion.  See VAOPGCPREC 9-98. 

Under Diagnostic Code 5260 for limitation of flexion of the 
leg, a zero percent evaluation is provided where flexion is 
limited to 60 degrees.  For flexion limited to 45 degrees, a 
10 percent evaluation is provided.  For flexion limited to 30 
degrees, a 20 percent evaluation is provided.  For flexion 
limited to 15 degrees, a maximum 30 percent evaluation is 
provided.

Under Diagnostic Code 5261 for limitation of extension of the 
leg to 5 degrees, a zero percent evaluation is provided.  For 
extension limited to 10 degrees, a 10 percent evaluation is 
provided.  For extension limited to 15 degrees, a 20 percent 
evaluation is provided.

For extension limited to 20 degrees, a 30 percent evaluation 
is provided.  For extension limited to 30 degrees, a 40 
percent evaluation is provided.  For extension limited to 45 
degrees, a maximum 50 percent evaluation is provided.

38 C.F.R. § 4.71 and Plate II, shows that normal of motion of 
the knee is from 0 degrees of extension to 140 degrees of 
flexion.

It is also pointed out that for other impairment of the knee 
with recurrent subluxation or lateral instability, a 10 
percent evaluation is provided where there is slight 
impairment.  For moderate impairment, a 20 percent evaluation 
is warranted.  For severe impairment, a 30 percent evaluation 
is warranted.  Diagnostic Code 5257.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in other activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that diagnostic codes predicated on limitation of 
motion do not prohibit consideration of a higher rating based 
on functional loss due to pain or due to flare-ups under 38 
C.F.R. §§ 4.40, 4.45, 4.59. Johnson v. Brown, 9 Vet. App. 7 
(1997) and DeLuca v. Brown, 2 Vet. App. 202, 206 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.

Functional loss may be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40 (2003).

The factors affecting joints are reduction of normal 
excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2003).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  

The joints should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-bearing and, 
if possible, with the range of the opposite undamaged joint. 
38 C.F.R. § 4.59 (2003).

Traumatic arthritis, confirmed by X-rays, is rated as 
degenerative arthritis under Diagnostic Code 5010. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2003).  Degenerative arthritis 
established by X-ray findings may be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
involved under 38 C.F.R. § 4.71a. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2003). 

When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Under VA General Counsel opinion VAOPGCPREC 23-97; VAOPGCPREC 
9-98 it was held that, when a claimant has a disability 
rating under 5257 for instability of the knee, and there is 
also x-ray evidence of arthritis and limitation of motion 
sufficient to warrant a zero percent rating under diagnostic 
code 5260 or diagnostic code 5261, a separate rating is 
available under diagnostic code 5003 or 5010.

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).

Impairment associated with the veteran's service-connected 
disability may be rated separately unless it constitutes the 
same disability or the same manifestation. Esteban, 6 Vet. 
App. 261.  



The critical element is that none of the symptomatology is 
duplicative or overlapping; the manifestations of the 
disabilities must be separate and distinct.  Esteban, 6 Vet. 
App. at 261, 262.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1)(2003).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002). 



Analysis

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to a 
disability rating in excess of 10 percent for disability of 
the right knee prior to June15, 2001 has been properly 
undertaken.  The Board is confident in this assessment 
because the evidence as presently constituted is sufficient 
in establishing a grant of benefits.  Therefore, any 
outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.




Increased Evaluation

In this case the record shows that on February 27, 2001 the 
veteran filed a formal reopened claim of entitlement to an 
increased evaluation for patellofemoral syndrome of the right 
knee evaluated at 10 percent disabling.  

Based on VA medical records reflecting treatment for right 
knee disability the M&ROC granted a temporary total (100 
percent) convalescence rating for patellofemoral syndrome of 
the right knee retroactively from February 12, 2001 through 
March 31, 2001, with reduction to the preconvalescence 10 
percent schedular evaluation effective April 1, 2001.

During the course of the appeal the M&ROC granted an 
increased evaluation of 20 percent for the right knee 
disability from June 15, 2001.

A longitudinal review of the record shows that from April 1, 
2001, the competent medical evidence generally demonstrated 
that postoperative patellofemoral syndrome of the right knee 
has been manifested by symptomatology equating to dislocated 
semilunar cartilage with frequent episodes of "locking" pain, 
and effusion into the joint with slight limitation of motion 
which more nearly approximate a 20 percent evaluation under 
Diagnostic Code 5290 with consideration of 38 C.F.R. §§ 4.40, 
4.45 and 4.45.

Importantly, the private and VA medical evidence including 
the report of a VA orthopedic examination in April 2001 
failed to demonstrate right knee instability or evidence of 
right knee arthritis confirmed by x-ray.  Accordingly, the 
consideration of multiple ratings for the right knee 
disability in light of  VAOPGCPREC 23-97; VAOPGCPREC 9-98 is 
not for application.

The competent medical evidence fails to demonstrate evidence 
of right knee disability meeting or more nearly approximating 
the criteria for the next higher rating of 30 percent prior 
to June 15, 2001.  


In other words, the record fails to show ankylosis of the 
knee with favorable angle in full extension or slight flexion 
(Diagnostic Code 5256), severe impairment of the knee with 
recurrent subluxation or lateral instability (Diagnostic Code 
5257), leg flexion limited to 15 degrees (Diagnostic Code 
5260), leg extension limited to 20 degrees (Diagnostic Code 
5261) or impairment of the tibia or fibula, by either 
nonunion or malunion, with marked knee disability (Diagnostic 
Code 5262).

The Board notes that consideration of a rating greater than 
20 percent prior to April 1, 2001 is moot since a temporary 
100 percent evaluation was in effect from February 12, 2001 
through March 31, 2001. 


Extraschedular Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.   

In the veteran's case at hand, the Board notes that the M&ROC 
provided and considered the criteria for an extraschedular 
evaluation; however, the it did not grant increased 
compensation benefits on this basis.  

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In the unusual case 
where the schedular evaluations are found to be inadequate, 
an extraschedular evaluation may be assigned commensurate 
with impairment in the average earning capacity due 
exclusively to the service-connected disability or 
disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in this claim, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional in nature.  The right knee disability at issue, 
during the rating period under discussion, was never shown to 
require frequent inpatient care, nor to result in marked 
interference with employment as to render impractical the 
application of the regular schedular standards.  

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his right knee disability during the 
rating period under discussion.  No evidentiary basis has 
been presented upon which to predicate referral of the 
veteran's case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
consideration of extraschedular evaluation.


ORDER

Entitlement to an increased evaluation of 20 percent prior to 
June 15, 2001, for postoperative patellofemoral syndrome of 
the right knee is granted, subject to the regulations 
governing the payment of monetary benefits. 


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefit Administration Appeals Management Center 
(VBA AMC).  


The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03. 

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals (Board) or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02.

The veteran has claimed entitlement to service connection for 
major depression and sleep apnea as secondary to his service-
connected essential tremors.  The CAVC has held that when a 
determination on one issue could have a significant impact on 
the outcome of another issue, such issues are considered 
inextricably intertwined and VA is required to decide those 
issues together.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).



The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
RO has not issued a VCAA notice letter to the veteran in 
connection with his current appeal.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The CAFC made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The CAFC found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.

The record shows that while this appeal was pending, changes 
were made to the VA rating schedule for evaluating skin/scars 
disabilities effective August 30, 2002.  Such amendments to 
the rating schedular may affect the related claim of 
entitlement to a separate evaluation for residual scars of 
right knee arthroscopic surgery.  The VBA AMC should formally 
adjudicate such matters in light of the old and new criteria 
for evaluating skin/scar disabilities.

The Board also notes that the most recent VA orthopedic 
examinations of record do not reflect consideration of 
functional loss due to pain as addressed by the CAVC in 
DeLuca, supra.  To properly assess the extent of severity of 
the right knee from June 15, 2001, a contemporaneous 
orthopedic examination of the veteran would materially assist 
in the adjudication of his appeal.



Also, the Board notes that the record is suggestive of 
outstanding private medical evidence regarding treatment for 
PTSD from Dr. William Cook, 2831 Ft. Missoula Rd. Missoula 
Montana and VR Counselor, Terry Roach 634 Eddy Avenue, 
Missoula, Montana.  

In a February 20, 2003 letter to the veteran the RO requested 
such evidence from the within a 30 day period.  Such records 
are not on file.  There is no indication that such evidence 
is unavailable.  See Paralyzed Veterans of America, supra.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the remaining claims and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the VBA AMC for the following 
development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999). 

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  


Such notice should specifically apprise 
him of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his right knee disability 
and PTSD from May 2003.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.

Also, VBA AMC should arrange to obtain 
all pertinent outstanding PTSD treatment 
records from Dr. William Cook, and VR 
Counselor, Terry Roach from July 2001 to 
the present.   

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.



4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the current 
nature and extent of severity of 
postoperative patellofemoral syndrome of 
the right knee.

The claims file, copies of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2003) and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination(s).  The 
examiner must annotate the examination 
report(s) that the claims file was in 
fact made available for review in 
conjunction with the examination(s).  Any 
further indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

(a) Does the service-connected right knee 
disability involve only the joint 
structure, or does it also involve the 
muscles and nerves?

(b) Does the service-connected right knee 
disability cause weakened movement, 
excess fatigability, and incoordination, 
and if so, can the examiner comment on 
the severity of these manifestations on 
the ability of the appellant to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.

(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
disability, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected disability, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected disability.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected right 
knee disability, and if such overlap 
exists, the degree to which the 
nonservice-connected problem(s) creates 
functional impairment that may be 
dissociated from the impairment caused by 
the service-connected right knee 
disability.  If the functional impairment 
created by the nonservice-connected 
problem(s) cannot be dissociated, the 
examiner should so indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.
6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims of 
entitlement to an initial evaluation in 
excess of 30 percent for PTSD, and an 
evaluation in excess of 20 percent for 
postoperative patellofemoral syndrome of 
the right knee to include consideration 
of separate evaluations for scarring with 
application of the previous and amended 
criteria for rating scars (38 C.F.R. 
§ 4.118).  The M&ROC should also document 
its consideration of the applicability of 
38 C.F.R. §§  3.321(b)(1), 4.40, 4.45, 
4.59.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of the veteran's claims for increased 
evaluations, and may result in their denial.  38 C.F.R. 
§ 3.655 (2003); Connolly v. Derwinski, 1 Vet. App. 566 
(1991).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



